DETAILED ACTION

Claim Objections

Claim 4 is objected to because of the following informalities:  “the binding element” lacks proper antecedent basis in claim 1.  Claim 1 recites it only functionally: “a concave receiving surface configured to receive a magnetically attractive binding element”.  The claim will be construed to depend from claim 2 which positively recites the element. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibierge et al. (US 2014/0125047).
In respect to claims 1, 3, and 6, Thibierge et al. disclose a system comprising: a cover 2 having a plurality of surfaces (front and back covers) 2a and 2b; and a binding 2c via flexible portions 2d (Fig. 1); the binding forms a magnetic spine having at least one (two) magnetic pads 3a/3b (having outer walls) providing a receiving surface (Figs. 1 & 4); the magnetic pads/receiving surface may be concave (0089).
In respect to claims 2 and 5, Thibierge et al. disclose a magnetically attractive binding element 9a/9b configured to couple a page pack 6 (Fig. 1); the magnetically attractive binding elements may be convex, as formed to fit the concave receiving surface (0089).
In respect to claim 4, Thibierge et al. disclose an opening to receive the binding element 9a (open space beneath the pages) (Fig. 4).
In respect to claims 18 and 29, Thibierge et al. disclose the claimed invention for the reasons stated above.

Claims 7-10, 15, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (GB 617,186).
In respect to claims 7, 9 and 10, Weber discloses a system comprising: a support surface 21, comprising at least one magnet 30 (Figs. 7 & 8); and writing surface 24, having an elongated slot configured to (containing) a magnetically attractive binding element 25 within the slot, which retains the writing surface 24 (Pg. 2, 89-105; Figs. 6 & 7).  The slot has a length is at least 5 times the width of the slot.
In respect to claim 8, Weber discloses a cover with an edge, which may act as a “pen dock”, since the term is completely functional language and does not require any particular structure.
In respect to claims 15 and 16, Weber discloses a plurality of writing surfaces each having a turning edge and two elongated slots which receive the magnetically attractive binding element, which encompasses a portion of the turning edge (Fig. 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (GB 617,186).
In respect to claims 11, 14, and 17, Weber does not disclose the particular length of the elongated slot, and accompanying approximately equal length of the part of the binding element which extends from the slot, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, the claimed range extends over a magnitude of 10, and does not have any specificity in the Specification. 
In respect to claim 12 and 13, Weber does not disclose the material of the writing surface (synthetic), however, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a synthetic material such as any known plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In respect to the pull force (power of the magnets), this is further may simply be a function of material choice, and selection of a particular desired strength of magnetic material (or concentration of magnetic powder) is within the purview of the art.

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim contains allowable subject matter for the reason stated in the non-final action (08/12/20), and the 35 USC 112(b) has been obviated by argument.

Response to Arguments

In respect to claims 7-16 anticipated or obvious over Weber, Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive. 
The applicant asserts that “the only slits 26 described in Weber are provided in covers 21 and 22 into which steel bands 30 are inserted” which is false.  In Weber, the magnetized clamps are inserted into slots produced in the folds of the pages 24, which can be clearly seen in Figures 6 and 7, wherein the clamps are provided interior to the folds, but then project outward through slots in the pages.  The applicant refers to alleged advantages to the slots of the present application, however, this has no bearing on the claim language, which is anticipated (or obvious over) Weber.
Applicant’s arguments with respect to claims 1-6 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The 35 USC 112(b) rejection to claim 20 has been obviated by argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637